Exhibit 10.100

Execution Version

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

Salix Pharmaceuticals, Inc.

8510 Colonnade Center Drive

Raleigh, North Carolina 27615

United States of America

5 September 2012

Alfa Wassermann S.p.A.

Via Ragazzi del ’99 no. 5

40133 Bologna

Italy

Gentlemen:

We refer to Section 11.7.2(b) of that certain Amended and Restated License
Agreement, dated 6 August 2012, between us. The reference to “Alfa” contained in
clause (ii) of the first sentence of the said section was in error and is hereby
deleted and replaced by a reference to “Salix.”

We refer to Section 8.5 of that certain EIR Supply Agreement, dated 6 August
2012, between us. The final sentence of clause (b) of the said section is hereby
amended to read in its entirety as follows:

“Each party shall exercise Commercially Reasonable Efforts to cause any
insurance policies required by the first sentence of this Section 8.5(b) to be
carried by it that are written on a claims made basis to remain in effect for no
less than [*] years following the end of the Term. Each party shall promptly,
and in any event within [*] days, notify the other party of any notice that the
first party may receive from its insurance carriers of any proposed reduction of
coverage or other material modification of any of the insurance policies
required to be carried by such first party pursuant to the first sentence of
this Section 8.5(b).”

If you are in agreement with the terms of this letter, kindly so indicate by
causing a copy to be signed in the space indicated below and returned by
facsimile or .pdf transmission to the undersigned, whereupon such terms will
become a legally binding agreement between us.

 

Very truly yours, SALIX PHARMACEUTICALS, INC. /s/ Rick Scruggs Rick Scruggs
Executive Vice President Business Development

Agreed:

 

ALFA WASSERMANN S.p.A. By   /s/ Andrea Golinelli   Andrea Golinelli Title      
Chief Strategy Officer Date   October 10, 2012

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.